DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions (products), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 November 2021.
Applicant's election with traverse of Claims 19-28 in the reply filed on 8 November 2021 is acknowledged.  The traversal is on the ground(s) that there would is no serious search burden, “because a search would likely yield a limited number of references (if any) for examination.”  This is not found persuasive because the argument is vague, since it is not clear what is considered “a limited number of reference”; furthermore, given the breadth of each of the independent claims, there is good reason to think that examination of the product groups would require multiple searches of varied breadth.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recite the limitation “titanium fluoride.” The limitation “titanium fluoride” is indefinite as ambiguous, because it is not clear whether the term “titanium fluoride” is used as the standard synonym for titanium tetrafluoride (TiF4), whether it is used more broadly to include titanium fluoride complexes, for which the term “titanium fluoride” is not a standard synonym, or whether it includes titanium fluoride complexes and excludes actual titanium fluoride. Examiner considers the limitation to include the interpretation titanium fluoride or titanium fluoride complexes.
Claim 22 recites the limitation “(NH4)TiF6”. The limitation is indefinite, because the formula is unknown, and it is not clear whether the formula is actually meant to include a titanium (V) or whether it is a typographical error for “(NH4)2TiF6,” a known compound. In addition, Applicant’s written description includes a general formula A2TiF6 [0035] and multiple instances of the term “(NH4)2TiF6” (e.g. [0035, 0059, 0061]), while including only one instance of the term (NH4)TiF6 [0053]. Examiner considers the limitation to include a compound of either formula.
Claim 25 recites the limitation “vehicle component of an aircraft.” The limitation is indefinite, because it is not clear what it means; since an aircraft is a vehicle, it is not clear what distinction the claim is making between a component of an aircraft, which is a vehicle, and a vehicle component of an aircraft, which suggests a component which is not only part of an aircraft, but which is a “vehicle” type 
Claim 26 recites the limitation "the aqueous solution composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an aqueous solution composition. Additionally, since neither Claim 19 nor Claim 26 requires a solution or a “solution composition,” it is not clear what components comprise the recited “aqueous solution composition”; Examiner considers the limitation met by contacting a substrate with any aqueous solution composition, whether it includes the composition recited in Claim 19 or in addition to the composition recited in Claim 19. 
Claims 20-28 are rejected as depending from other rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dustin et al. (US 2019/0048223).
Regarding Claim 19, Dustin et al. (US’223) teach a method of making a titanium-based coating, the method comprising: contacting a substrate with a composition comprising 0.1 M ammonium 
Regarding Claim 24, the substrate comprises aluminum [0266].
Regarding Claim 25, US’223 teaches that the substrate is a component of an aircraft [0202].  
Regarding Claim 26, contacting comprises immersing the substrate in an aqueous solution [0266].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin et al. (US 2019/0048223) in view of Shigehito et al. “Titanium (IV) Oxide Thin Films Prepared from Aqueous Solution”. Chemistry Letters, pp. 433-434 (1996).
Regarding Claim 20, US’223 teaches wherein the composition comprises 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of from about 0.1 M to about 0.4 M of the titanium fluoride) and 0.1 M NaCl (within the recited range of from about 0.1 M to about 1.8 M of the sodium salt) [0266]. US’223 fails to teach from about 0.3 M to about 1 M of the fluorine scavenger (boric acid). Shigehito et al. teach a relationship between aspect and chemical compositions of a deposited film and concentration range of AHFT and boric acid, including successful deposition -- both hazy and transparent anatase -- within the recited concentration ranges, with the rate of deposition increasing with concentration of boric acid (Abstract; Fig. 1; p. 433, bottom left column to top right column). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by optimizing to within the recited concentrations of AHFT and boric acid, because US’223 suggests varying the concentrations within the recited range to achieve a deposited film and that deposition rate increases with concentration of boric acid.   In addition, generally, differences in 
Regarding Claim 21, US’223 teaches that the sodium salt is sodium chloride [0266].  
Regarding Claims 22. US’223 teaches that the titanium fluoride is (NH4)2TiF6 [0266].  
Regarding Claim 23, US’223 teaches that the fluorine scavenger is boric acid (H3BO3) [0266].  
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin et al. (US 2019/0048223).
Regarding Claims 27-28, US’223 teaches immersing and drying at room temperature [0266]. US’223 fails to teach heating either the composition or the substrate to a temperature of from about 400C to about 800C. Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Moreover, it is known to heat a substrate or composition which participates in a reaction in order to modify reaction kinetics; it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by heating either the temperature of the composition or the substrate to within the recited range to modify the reaction of the composition with the substrate.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712